—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 5, 2000, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of six years, unanimously affirmed.
The sentencing court was under no obligation to inquire further into defendant’s assertions that his plea was coerced by counsel and that his responses at the plea allocution were untruthful (see, People v Pemberton, 268 AD2d 236, lv denied 94 NY2d 951). The conduct which defendant claimed to have been coercive amounted to nothing more than sound advice about the consequences of a conviction after trial. Moreover, defendant made no motion to withdraw his plea, and nothing in defendant’s plea allocution cast doubt on the plea’s voluntariness.
We perceive no basis for a reduction of sentence. Concur— Tom, J.P., Mazzarelli, Sullivan, Wallaeh. and Marlow, JJ.